EXAMINER'S AMENDMENT
Applicant’s arguments, see page 1 of the remarks, filed on June 16, 2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 15, 27, 31, and 36 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on June 16, 2021, with respect to 35 U.S.C. 203 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-5, 7, 9-10, 12, 14, 16-18, 20-21, 26-30, and 33-36 has been withdrawn. 
Claims 1-2, 4, 7, 9-10, 12, 14, 16-18, 20, 26-30, and 33-36 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer N. Hinton on June 28, 2021.

The application has been amended as follows: 

2.     (Currently Amended) The apparatus for the base station according to claim 1, wherein the second GP is 



radio frequency (RF) circuitry configured to identify a subframe that includes:
a 5G physical random access channel (xPRACH) symbol or a 5G sounding reference signal (xSRS) symbol, 
at least one beam refinement reference signal (BRRS) symbol,
a first guard period (GP) associated with a first period of time for processing of a 5G physical downlink control channel (xPDCCH) and activation of receiving (Rx) beam switching, and
a second GP associated with a second period of time for processing of a beam refinement reference signal (BRRS) and time to switch a transceiver chain from downlink (DL) to uplink (UL); and
baseband circuitry coupled to the RF circuitry, the baseband circuitry configured to:
determine a value of the xPRACH symbol or the xSRS symbol within the subframe,[[;]] and
refine an uplink (UL) receiving (Rx) beam based on the value of the xPRACH symbol or the xSRS symbol.

10.    (Currently Amended) The apparatus for the base station according to claim 9, wherein the second GP is 

16.   (Currently Amended) The apparatus for the base station according to claim 9, wherein the subframe further includes one 5G physical downlink (xPDCCH) 

17.    (Currently Amended) An apparatus for a user equipment (UE) device, comprising: 
radio frequency (RF) circuitry configured to identify a subframe that includes:
a beam refinement reference signal (BRRS) symbol,
a 5G physical random access channel (xPRACH) symbol or a 5G sounding reference signal (xSRS) symbol,
a first guard period (GP) associated with a first period of time for process of a 5G physical downlink control channel (xPDCCH) and activation of receiving (Rx) beam switching, and
a second GP associated with a second period of time for processing of a beam refinement reference signal (BRRS) and time to switch a transceiver chain from downlink (DL) to uplink (UL); and
baseband circuitry coupled to the RF circuitry, the baseband circuitry configured to:
determine a value of the BRRS symbol,[[;]] and
switch an uplink (UL) transmitting (Tx) beam based on the value of the BRRS symbol.
second GP is 

36.    (Currently Amended) The apparatus for the UE device according to claim 26, wherein the circuitry is configured to:
determine an uplink (UL) transmitting (Tx) beam based on the refined DL Rx beam; and
transmit the xPRACH symbol or the xSRS symbol using the UL Tx beam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Young T. Tse/Primary Examiner, Art Unit 2632